Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 06/29/2022. As directed, claims 1-7, 9, and 14 were amended. Accordingly, claims 1-15 are currently pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Claim Rejections - 35 USC § 102
Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Köhler et al. (US PGPub. No. 2019/0023296). 
Regarding claim 1, Köhler discloses a method for storing fault information of a vehicle in at least one vehicle component of the vehicle, the method comprising: reading in, with a control device [4], a fault signal configured to represent at least one fault information item about the at least one vehicle component [2] of the vehicle, the control device being arranged in the vehicle separate from the at least one vehicle component (Figure 1; ¶0041-0042, ¶0049); and providing, with the control device, a memory signal [6] to a memory device [1] that is integrated with the at least one vehicle component to which the fault signal relates, the memory signal being configured to store the at least one fault information item in the memory device of the at least one vehicle component (¶0049, ¶0051-0052). 
Regarding claim 2, Köhler discloses the method as claimed in claim 1, the reading in further comprising: reading in the fault signal configured to represent the at least one fault information item about (i) the at least one vehicle component and (ii) at least one further vehicle component (¶0049). Examiner notes Köhler’s description of the fault signal includes that it represents fault information about the vehicle component [2] and further that “self-evidently, other data is also possible … [and] is available component by component” (¶0049). Examiner deems Köhler’s description to include that the fault signal may include a fault information item about at least one further vehicle component. 
Regarding claim 3, Köhler discloses the method as claimed in claim 1, the reading in further comprising: reading in the fault signal configured to represent the at least one fault information item, the fault information item being at least one of (i) wear information, (ii) damage information, (iii) accident information, (iv) repair information, and (v) fault memory information of the at least one vehicle component (¶0049). 
Regarding claim 4, Köhler discloses the method as claimed in claim 1, the providing further comprising: providing the memory signal configured to store the at least one fault information item in the memory device, the memory device being constructed as an RFID device (¶0046).
Regarding claim 5, Köhler discloses the method as claimed in claim 1, the providing further comprising: providing the memory signal configured to store the at least one fault information item together with a time stamp in the memory device (¶0049). Examiner notes Köhler’s “time-structured manner” for storing the operating data reads on a type of time stamping. 
Regarding claim 6, Köhler discloses a control device [4] for storing fault information of a vehicle in at least one vehicle component [2] of the vehicle, the control device configured to: read in a fault signal configured to represent at least one fault information item about the at least one vehicle component of the vehicle (¶0041-0042, ¶0049); and provide a memory signal [6] to a memory device [1] that is integrated with the at least one vehicle component to which the fault signal relates, the memory signal being configured to store the at least one fault information item in the memory device of the at least one vehicle component (¶0049, ¶0051-0052), wherein the control device is arranged in the vehicle separate from the at least one vehicle component (Figure 1). 
Regarding claim 7, Köhler discloses the control device according to claim 6, wherein the control device is further configured to execute a computer program (¶0041, ¶0055). 
Regarding claim 8, Köhler discloses the control device according to claim 7, wherein the computer program is stored on a non-transitory machine-readable storage medium (¶0041, ¶0055).
Regarding claim 9, Köhler discloses the control device according to claim 6, wherein the control device is further configured to provide the memory signal to a vehicle component unit [1,2,7] comprising: the at least one vehicle component [2]; and the memory device configured to store the at least the one fault information item provided by the memory signal (¶0049). 
Regarding claim 10, Köhler discloses the control device according to claim 6, wherein the memory device is constructed as an RFID device (¶0046). 
Regarding claim 11, Köhler discloses the control device according to claim 6, wherein the memory device is non-detachably fastened to the at least one vehicle component (¶0052).
Regarding claim 12, Köhler discloses the control device according to claim 6, wherein the at least one vehicle component is an electric machine (¶0042). 
Regarding claim 13, Köhler discloses the control device according to claim 6, wherein the at least one vehicle component is at least one of a generator, a dynamo, a battery, and an inverter (¶0042). 
Regarding claim 14, Köhler discloses a method for producing a vehicle component unit [1,2,7] having (i) at least one vehicle component [2] of a vehicle and (ii) a memory device [1] that is integrated with the at least one vehicle component and configured to store at least one fault information item about the at least one vehicle component, which is provided by a memory signal [6] from a control device [4] that is arranged in the vehicle separate from the at least one vehicle component (Figure 1; ¶0041-0042, ¶0049), the control device being configured to read in a fault signal configured to represent the at least one fault information item and provide the memory signal to the memory device, the memory signal being configured to store the at least one fault information item in the memory device of the at least one vehicle component (¶0049, ¶0051-0052), the method comprising: providing the at least one vehicle component of the vehicle (¶0041); and fastening the memory device to the at least one vehicle component (¶0052). 
Regarding claim 15, Köhler discloses the control device according to claim 12, wherein the electric machine is a traction drive (¶0042).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached Thursday-Friday 9:30am-8:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669